Citation Nr: 1137888	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury (claimed as headaches).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening a claim for service connection for residuals of a head injury (claimed as headaches).  The Veteran testified at an RO hearing in February 2007.  A transcript of the hearing is of record.

The Board reopened the claim in July 2009, finding that the Veteran had submitted new and material evidence, and remanded the matter for provision of a VA examination from a qualified physician.  The Board again remanded the claim in April 2010, November 2010, and May 2011 for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a head injury in service.  He contends that he has had headaches since his injury in September 1955.  

In July 2011, the Veteran underwent a VA neurological examination.  The VA examiner noted that he had reviewed the Veteran's claims file.  The examination report noted that medical treatment records revealed complaints of headaches during service, and also demonstrated a prolonged period of headaches, described as infrequent, in the 1980s and 1990s, which clearly worsened in 1999.  Following a physical examination of the Veteran, the VA examiner stated, "[t]he examination supports temporomandibular joint dysfunction (TMJ) on the left as the etiology of the recurrent unilateral head pain in this patient.  The headaches are not described as consistent with migraine."  The VA examiner further opined that the Veteran's headaches are not related to his remote history of head trauma in 1955.

Although the VA examiner has opined that the Veteran's headaches are not related to his remote history of inservice head trauma, there is no discussion as to whether the Veteran's TMJ was related to his history of inservice head trauma.  

The Veteran's service treatment records reveal complaints of left sided headaches following his inservice head injury in September 1955.  An October 11, 1955 treatment report noted the Veteran's complaints of left parietal headaches.  An October 26, 1955 treatment report noted the Veteran's complaints of an "itching" sensation on the left side of his head and that he was confused as to why this happens.  Under these circumstances, the Board finds that a new VA examination must be provided to the Veteran in order to determine if any relationship exists between his current TMJ disorder and his military service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

Accordingly, this case is Remanded for the following:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for TMJ since his discharge from the service.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file  If, after making reasonable efforts to obtain named records VA is unable to secure same, notify the Veteran and (a) identify the specific records that have not been obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) advise him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, afford the Veteran the appropriate VA examination to address the etiology of the Veteran's TMJ.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post-service treatment records, and with consideration of the Veteran's statements as to observable symptoms, the examiner must provide an opinion as to whether the Veteran's diagnosed TMJ was caused by or aggravated by his military service, including his traumatic head injury on September 21, 1955.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  A complete rationale for all opinions must be provided.  

3.  The Veteran must be notified that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



